Title: To Thomas Jefferson from Madame de Tessé, 23 January 1787
From: Tessé, Adrienne Catherine de Noailles, Comtesse de
To: Jefferson, Thomas



a Paris ce 23 janvier.

Mr. de Tesse est presqu’entierement gueri de son Rhume. Me. de Tott souffre beaucoup moins, mais elle souffre encore trop pour que Me. de Tessé puisse se Retablir. Elles seront fort heureuses la premiere fois que Monsieur jefferson voudra bien leur donner l’occasion de lui Renouveller l’assurance de l’attachement bien sincère et bien profond qu’elles lui ont consacré.
